DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
WITHDRAWN REJECTIONS

The 35 U.S.C. §103 rejection of claims as over 1-4, 6, 8-9, 11-16, 18-21, made of record in the office action mailed 08/19/2021, has been withdrawn due to Applicant’s amendment in the response filed on 02/28/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-4, 6-16, 18-24 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1 line 3 which recites, “as separate materials” fails to provide support in the originally filed specification. Examiner did not find support for this limitation in the specification and Applicant has failed to provide support for this limitation too. Thus, claim 1 lacks written description requirement. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9, 11-16, 18-21, 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hochsmann et al. (US 2005/0017394) in view of in view of Millot et al. (US 6869986) and Diekmann et al. (US 2013/0171416). 
Regarding claims 1-2, 4, 6, 11-12 and 16, 18-21, Hochsmann discloses systems for manufacturing a three-dimensional form, comprising steps of providing a plurality of  The activation agent may consist of a single ingredient or a plurality of ingredients (para 0031) and includes water, methyl alcohol, polyamides, isopropyl alcohol (para 0031, 0033, 0035). The skilled artisan will appreciate that in certain embodiments it may also be desirable to include one or more additional components such as to assist in processing of the materials, to improve a property of a material, or otherwise. Thus, it is further contemplated that in addition to the particles, binder and activation agent, there might be employed a filler, a reinforcement, a curing accelerator, a surfactant, a thickener, adhesion promoters, dyes, thermal indicators, humectants, combinations thereof or the like (para 0036). The 
However, Hochsmann fails to disclose that the material system comprises a printable liquid capable of being printed with an ink print head and core component encased by a casing comprising binder including a soluble polymer. 
Whereas, Millot discloses Ink composition comprising: a binder one or several dyes and/or pigments, and a solvent in which the said solvent comprises at least 10% by weight-in relation to the total weight of the ink of 1,3-dioxolane (claim 1). The ink composition comprises 10-85 weight percent of dioxolane (claim 2). Millot discloses thanks to the ability of dioxolane to dissolve the dye in higher quantities (example 2). 
Whereas, Diekmann discloses composite particles comprising core particles completely coated with a polymer. Further provided is a layer by layer moulding process employing the composite particles and mouldings obtained therefrom (abstract). powder based on polymer-coated fillers which has advantages in terms of the stability of the production process, and density, to the use of the said powder in shaping processes, and also to mouldings produced by a layer-by-layer process by which regions of a powder layer are selectively melted, with use of the said powder (para 0003). The core particles comprises inorganic core particles (para 0021). The polymer of the coating of the composite particle comprises at least one polymer selected from the group 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include 10-85 weight percent of dioxolane (printable liquid capable of being printed with an ink jet print head) as taught by Millot in the coating comprising binder with an activation agent of Hochsmann motivated by the desire to dissolve most polymers in order to obtain good adhesion and to completely coat or encase the core particle sand with the binder of Hoschsmann as taught by Diekmann motivated by the desire to have  improved mechanical properties, thermal conductivity and strength. 
As Hochsmann in view of Millot and Diekmann discloses particulate material including all the components as presently claimed, it therefore would be obvious that particulate material including all the materials would intrinsically achieve the final strength and Hoschmann discloses particulate material comprising a binder and Millot discloses a printable liquid, it therefore would be obvious they are separate materials as presently claimed. 
As Hochsmann discloses solvent such as water, an alcohol as presently claimed, it therefore would be obvious that solvent would intrinsically be capable of liquefying the soluble polymer for forming bridges between adjacent particles and as particulate material includes an accelerator (reactive component), it therefore would be obvious 
However, the recitation in the claims that the particulate material is “capable of being applied in thin layers on a surface in a 3D printing method” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Hochsmann in view of Millot disclose particulate material as presently claimed, it is clear that the particulate material of Hochsmann in view of Millot would be capable of performing the intended use, i.e. capable of being applied in thin layers on a surface in a 3D printing method presently claimed as required in the above cited portion of the MPEP.
Regarding claim 3, Although Hochsmann does not disclose reactive component chemically reacts at temperature of 110 C to 200 C to achieve a final strength of the molded day, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Hochsmann meets the requirements of the claimed product, Hochsmann clearly meet the requirements of present claims of reactive component. 
Regarding claims 8-9, 13, 15 Hochsmann discloses particles having an average particle size ranging from 30-450 microns and the particles includes zircon sand, olivine sand (para 0021-0022). The binder material includes epoxy resin, phenol resin, resol ester (claim 4, para 0025). The binder material is selected from the group consisting of binder is at least one material selected from the group consisting of phenol resin, water soluble polymers, polyurethane (claim 4). The activation agent may consist of a single ingredient or a plurality of ingredients (para 0031) and includes water, methyl alcohol, polyamides, isopropyl alcohol (para 0031, 0033, 0035). The binder includes resol ester (claim 4). 

Regarding claim 14, As Hochsmann discloses material system comprising a particulate material comprising a soluble polymer as presently claimed, it therefore would be obvious that viscosity of the polymer in the melt state would intrinsically be 
Regarding claim 27, However, the recitation in the claims that the printable liquid is “in an ink jet head” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Hochsmann in view of Millot disclose printable liquid as presently claimed, it is clear that the printable liquid of Hochsmann in view of Millot would be capable of performing the intended use, i.e. used in an ink jet print head presently claimed as required in the above cited portion of the MPEP.

Claims 7 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hochsmann et al. (US 2005/0017394) in view of Millot et al. (US 6869986) and Diekmann et al. (US 2013/0171416) as applied to claim 1, further in view of Bredt et al. (WO 01/34371)
Regarding claims 7 and 22, Hochsmann fails to disclose that the coating includes an activator for starting a polymerization reaction.
Whereas, Bredt I  teaches a process of making one or multiple molded bodies (see page 1, lines 10-11 of Bredt I), including the steps of constructing one or multiple molded bodies in layers by repeatedly applying particulate material by a 3D printing method (see page 7, line 32 to page 8, line 6 of Bredt I). The coating includes a catalyst in which the reaction is a polymerization catalyzed by any variety of polymerization catalyst (page 12, line 26-32). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include catalyst as taught by Bredt in the particulate material of Hochsmann motivated by the desire to initiate polymerization reaction and speed up the reaction. 
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hochsmann et al. (US 2005/0017394) in view of Millot et al. (US 6869986) and Diekmann et al. (US 2013/0171416) as applied to claim 1, further in view of Danforth et al (U.S. Patent 5,997,795 A).
Regarding claim 10, Hochsmann does not explicitly teach that the material system includes an inert material for supporting the molded bodies during a reaction at an elevated temperature occurring after formation of bridges between adjacent particles.
Whereas, Danforth et al (see the entire document, in particular, col. 1, lines 21-24; col. 28, lines 41-57; col. 30, line 58 to col. 31, line 3) teaches a process of making one or multiple molded bodies (see col. 1, lines 21-24 of Danforth et al) by a 3D printing method (see col. 30, line 58 to col. 31, line 3 of Danforth et al), wherein the body is heat-treated with the assistance of inert material (see col. 28, lines 41-57 of Danforth et al), and it would have been obvious to one of ordinary skill in the art at the time the .

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hochsmann et al. (US 2005/0017394) in view of Millot et al. (US 6869986) and Diekmann et al. (US 2013/0171416) as applied to claim 1, further in view of Yuyama et al. (US 2010/0224508). 
Regarding claim 23, Hochsmann fails to disclose that the casing or coating contains a color indicator which is activated by a binder.
Whereas, Yuyama discloses ink composition for sensing carbon dioxide gas contains a pH indicator formed using a combination of two or more types of pH indicator components, binder, and solvent (abstract). The ink composition contains a pH indicator changing their color and a binder (claim 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include color indicator as taught by Yuyama in the coating or casing of Hochsmann which comprises binder motivated by the desire to indicate the presence of color in the printing system.
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hochsmann et al. (US 2005/0017394) in view of Millot et al. (US 6869986) and Diekmann et al. (US 2013/0171416) as applied to claim 1, further in view of Campbell et al. (US 2007/0218222).  
Regarding claim 24, Hochsmann fails to disclose that the material system includes a nucleating agents.
Whereas, Campbell discloses inkjet recording media (title). The composition comprises a polymeric binder (para 0089). The composition further comprises nucleating agents (para 0090). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include nucleating agents as taught by Campbell in the material system of Hochsmann motivated by the desire to have improved mechanical properties such as flexural modulus, strength.
Response to Arguments
Applicants arguments filed on 02/28/2022 have been fully considered, but they are moot in view of new grounds of rejections as stated above.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788